Battle, J., (dissenting.) As to the facts in this case, my conclusion is as follows: A proposition was made to the people of Searcy to locate a female college of the Methodist church of the state of Arkansas at Searcy, if any number of them would subscribe, in the aggregate, the sum of $25,000 for that purpose. On that condition, and the further condition that three other citizens 'of Searcy would each subscribe a like amount, and thereby make the total amount of the subscriptions of himself and the three others $10,000, Thomas J. Rogers subscribed the sum of $2,500. He thereafter executed the memorandum sued on, by which he agreed to pay this amount on demand to the building committee to be appointed by the Methodist church. Many other citizens of Searcy subscribed liberally for the same purpose, aud several non-residents subscribed, whose subscriptions were added to their list; but, in order to make the subscriptions of all of them (including the non-residents added to the list) amount to $25,000, or the subscriptions of any four of them amount to $10,000, the amount said to have been subscribed by G. B. Greer was necessary. He ostensibly subscribed and gave his note for $2,500, but with the secret understanding and agreement that he would contribute only $1,000; it being understood that $1,500 should fie collected by subscription from other sources, and credited on his note and subscription. He, however, afterwards agreed to, and did, pay about $2,500 without the benefit of the credit he was to receive. Before he decided to do so, Rogers declined to pay his subscription unless the college was located within the corporate limits of Searcy, and gave sufficient notice in due time that he would not do so, except on the condition named, which was never performed. Aeceording to the facts before stated, Rogers is not bound to pay his subscription. Turner v. Baker, 30 Ark. 186; Stewart v. Second Presbyterian Church, 84 Pa. St. 388; 1 Beach, Contracts, § 40; 1 Wharton, Contracts, § 529; 1 Parsons, Contracts (8 Ed.), star page 454. I think the decree of the chancery court should be reversed, and the complaint dismissed.